Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                               CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                         PLAINTIFFS’ RESPONSE TO DEFENDANT’S
                        MOTION FOR URGENT STATUS CONFERENCE
         Contrary to their representation to the Court, Defendant has not conferred with Plaintiff for

  the relief requested. In fact, Plaintiff believes it will be able to produce the requested documents

  by the date requested, and Plaintiff does not object to a status conference, but does think the

  Parties should meet and confer before one is set. Defendant’s motion completely mischaracterizes

  Plaintiffs’ titanic effort to streamline the discovery process and otherwise move this case through

  discovery at an expedited pace.

          Responding to this motion, much of which was likely unnecessary had Defendant actually

  engaged in a meet and confer, has cost Plaintiffs time and expense that should never have been

  incurred if proper court rules had been followed.

         Plaintiffs respond to Defendant’s motion below.

  A.     The scope of Dave Kleiman’s documents have not been misrepresented
         Plaintiffs did not misrepresent the scope of documents on Dave Kleiman’s devices. At

  Tuesday’s hearing, Plaintiffs’ informed the court:
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 2 of 9




         MR. FREEDMAN: As part of the hit reports that we've been turning over to the
         defendant, it shows the universe of documents searched, and those searched
         reports were broken out by the Dave Kleiman devices, Ira's e-mails and Dave's e-
         mails. So the defendant does have the total data amounts, I believe, of Dave
         Kleiman's devices, Ira Kleiman's e-mails and Dave Kleiman's e-mails, which is I
         think what they are asking for.
                 What we don't have is the exact division between when you look at
         Dave Kleiman's devices, what of that is Ira's and what of that is Dave's.
         That's because we have just started coming to agreement on how to do that
         because they were commingled.

  3/26/19 Hearing Tr. 21:13-21 (emphasis added).) Indeed, during a meet and confer on Monday at

  3:00 p.m. – the day before the hearing – Kyle Roche discussed this issue with Zalman Kass and

  proposed a solution designed to identify Dave’s documents as best as possible. That solution was

  to allocate all documents that had a “last modified date” of before April 30, 2013 (a few days after

  Dave died) and designate all those files as “Dave’s documents.”

         On Wednesday, March 27 – the day after the hearing above – Mr. Kass finally agreed to

  this procedure. (Ex. 1.) After Mr. Roche received the final set of search terms requested by

  Defendant, he requested the e-Discovery vendor divide the hit reports based on ESI from (1) Ira’s

  emails; (2) Ira’s devices; (3) Dave’s email; and (4) Dave’s devices according to the procedure

  agreed upon with opposing counsel. (Ex. 2.) Given the complexity of these searches, it took many

  hours to complete these tasks, but Plaintiffs’ e-Discovery vendor worked well past midnight to

  provide the data in advance of the meet and confer. (Id.)

         These hit reports revealed that, despite the fact that Dave’s devices contained well north of

  100,000 documents, the files contained on these devices created before April 30, 2013 amounted

  to 31,304 documents. (Ex. 3.) Adding this total to the 21,719 emails Plaintiffs possess of Dave’s

  (Ex. 4.) meant that the parties were able to limit the universe of Dave’s documents to

  approximately 53,023 documents.




                                                   2
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 3 of 9




  B.     The set of 2,196 documents Defendant seeks was just identified yesterday and is
         expected to be produced by Tuesday - 4/2/19.

         The parties have met and conferred frequently over the past month to discuss document

  production, search terms, the prioritization of review, and to arrange the delivery of forensic copies

  of Dave’s devices. In contrast to Defendant, Plaintiffs have voluntarily provided every document

  hit report that the Defendant has requested relating to Plaintiffs’ document collection. Furthermore,

  Plaintiffs have complied with every request from Defendant to prioritize search terms. First,

  Defendant’s asked Plaintiffs’ to prioritize review of documents related to the preservation of

  Dave’s devices and documents related to W&K, but did not request such searches be limited to

  any particular subset of data. (Ex. 5, March 13, 2019 email from Zalman Kass). As the parties

  continued to meet and confer on search terms, Defendant’s then requested Plaintiffs to change

  gears and focus only on documents belonging to Dave. Then, at the March 26 hearing, Ms.

  McGovern requested (for the first time) that Plaintiffs’ prioritize “all documents that reference

  Craig Wright, W&K, or Bitcoin from Dave’s devices” and that they be produced “within ten days.”

  (Hearing Tr. 16:20-22.) While the Court did not grant this specific relief, as explained below,

  Plaintiffs have done everything possible to comply with this request, and will in fact deliver on

  this request very quickly.1

         Per the Court’s order, counsel met and conferred over search terms yesterday for 13

  hours. That exercise proved fruitful and the parties appear to have reached agreement on search

  terms. That said, it was during this exercise that the parties worked together to identify the subset




  1
    In fact, Plaintiff will produce 2000 additional documents today. These documents are from Ira
  Klieman, but that’s because Plaintiffs already produced all the documents from Dave Kleiman that
  Defendant asked us to prioritize. See Exhibit 5. As discussed above, Plaintiffs are in the process
  of reviewing and prioritizing the subset of Dave Kleiman’s documents that Defendant requested
  just yesterday.


                                                    3
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 4 of 9




  of 2,196 documents Defendant wants prioritized. Thankfully, and because Defendant has a habit

  of mischaracterizing Plaintiffs’ efforts in providing the discovery they request, the entire effort

  was documents by Plaintiffs via email with UnitedLex (“UL”), Plaintiffs’ e-discovery vendor.

  (Ex. 6.)2

        1. 1:16pm: Mr. Roche requested UL run the search terms Defendant requested over Dave
           Kleiman’s emails and documents, i.e., those last modified before his date of death. He
           requested they be sent as soon as possible.
        2. 1:36pm: UL responds with the search terms.
        3. 2:16pm: Mr. Roche asks UL to batch all these hits up, and prioritize them for review.
        4. 4:01pm: UL confirms the batches have been completed.
        5. 4:05pm: Mr. Roche asks UL to confirm they can switch gears and have Plaintiffs seven
           reviewers turn to this specific document set.
        6. 4:14pm: UL confirms they’re making the switch then.
           UL now predicts that absent unforeseen circumstances, this entire set of documents

  will be reviewed and produced on Tuesday, April 2, 2019. Had Defendant actually met and

  conferred with Plaintiffs before filing this frivolous motion, he would have known this.

           To be clear, the universe of Plaintiffs’ documents collected to date consists of over 1.7

  million documents, communications, and other computer files. During the many hours of

  meeting and conferring, the parties have been able to whittle down and target the types of

  documents the Defendant finds most important for preparing to defend his case. The ever-

  narrowing scope of documents Defendant is seeking does not demonstrate delay or bad faith. To

  the contrary, it shows that Plaintiffs are being transparent and helping Defendant locate the

  documents he wants most.

           In sum, Plaintiffs have moved exceptionally quickly, their e-discovery vendor has moved

  exceptionally quickly, and Defendant’s characterization otherwise is simply in bad faith.




  2
      The vendor is located in California. For convenience, all times have been converted to EDT.


                                                    4
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 5 of 9




  C.       Depositions of Plaintiff’s wife and prior counsel
           Defendant requested dates for the depositions of the Ira Kleiman’s wife and his prior

  counsel. Plaintiffs are willing to provide dates for these witnesses, and indicated they were willing

  to do so. Counsel simply requested the Defendant confirm – before setting a deposition of these

  sensitive witnesses so early in a complex case involving many years of history, foreign

  jurisdictions, and billions of dollars – and where discovery only started 88 days ago3 (and

  Defendant’s requests for documents were only received 84, 70, and 38 days ago respectively), that

  Defendant was assuming the risk of this early deposition and not simply going to wait for Plaintiffs

  document production, and then seek to re-depose these witnesses.

           But instead of responding to this email, instead of picking up the phone and calling counsel,

  Defendant simply threw this issue into a motion before the Court, without any discussion or good

  faith meet and confer. This is not the first time Defendant has done this. This is ironic, since it was

  Defendant who, at the last hearing, requested that the Court direct the parties to actually meet and

  confer before coming to the Court.

  D.       Defendant’s request to meet and confer on Plaintiffs answers to interrogatories
           As demonstrated above, and as demonstrated by the hours and hours Plaintiffs have met

  and conferred with Defendant, Plaintiffs have been working overtime to expedite discovery.

  Plaintiffs are happy to meet and confer with Defendant on the interrogatory responses. But as

  this Court has suggested, and as Defendant has requested, Plaintiffs are trying to focus its efforts

  on high yield areas of discovery first. Counsel can only do so much at one time.

           Furthermore, the areas of inquiry Defendant seeks a meet and confer on – whether Ira has

  made arrangements to ensure he can afford international litigation against a billionaire who stole



  3
      ECF No. 72



                                                    5
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 6 of 9




  his brother’s assets, are irrelevant to this case4 – and to the extent they exist, are privileged work

  product materials.5

          Assuming arguendo, that Ira obtained litigation financing, why is that relevant to the

  Defendant’s defenses? And how will that help narrow the scope of discovery and solidify the

  issues in dispute, i.e., the very purpose of Ira’s early deposition? Certainly nothing about this




  4
    Space Data Corp. v. Google LLC, 2018 WL 3054797, at *1 (N.D. Cal. 2018) (denying motion to compel
  on grounds of relevance and proportionality); MLC Intellectual Property, LLC v. Micron Technology, Inc.,
  2019 WL 118595 (N.D. Cal. 2019); Kaplan v. S.A.C. Capital Advisors, L.P., 12-9350, 2015 WL 5730101,
  at *5 (S.D.N.Y. 10 Sept. 2015); Yousefi v. Delta Elec. Motors, No. C13-1632 RSL, 2015 WL 11217257, at
  *2 (W.D. Wash. May 11, 2015) (“Whether plaintiff is funding this litigation through savings, insurance
  proceeds, a kickstarter campaign, or contributions from the union is not relevant to any claim or defense at
  issue.”).

  5
    Lambeth Magnetic Structures, LLC v. Seagate Technology (US) Holdings, Inc., Nos. 16-538, 16-541,
  2018 WL 466045, at *1-2 (W.D. Pa. 18 Jan. 2018) (affording work-product protection to funding agreement
  and communications with funder); Viamedia, Inc. v. Comcast Corporation, No. 16-5486, 2017 WL
  2834535, at *3 (N.D. Ill. 30 June 2017) (holding that communications with funders are entitled to work-
  product protection); Odyssey Wireless, Inc. v. Samsung Elecs. Co., Ltd., No. 15-01735, 2016 WL 7665898,
  at *5 (S.D. Cal. 20 Sept. 2016) (noting that many courts have found that work product protection is
  applicable to litigation finance documents); United States v. Homeward Residential, Inc., No. 12-461, 2016
  WL 1031154, at *6 (E.D. Tex. 15 Mar. 2016) (“The Court finds that the litigation funding information is
  protected by the work product doctrine.”); United States v. Ocwen Loan Serv., LLC, No. 12-543, 2016 WL
  1031157, at *6 (E.D. Tex. 15 Mar. 1 2016) (same); In re Int'l Oil Trading Co., 548 B.R. 825, 835 (Bankr.
  S.D. Fla. 2016) (concluding that the documents concerning the negotiation of a litigation funding agreement
  were protected by the attorney-client privilege and the work-product doctrine and citing the 'common
  enterprise' approach); Charge Injection Techs., Inc. v. E.I. Dupont De Nemours & Co., No. 07C-12-134-
  JRJ, 2015 WL 1540520, at *4 (Del. Super. Ct. 31 Mar. 2015) (concluding that litigation funding documents
  were protected by the attorney-client privilege and the work-product doctrine); Doe v. Soc'y of Missionaries
  of Sacred Heart, No. 11-02518, 2014 WL 1715376, at *3 (N.D. Ill. 1 May 2014) ('[T]he Financing Materials
  identified by Plaintiff in his privilege log constitute opinion work product. These materials incorporate
  opinions by Plaintiff's counsel regarding the strength of Plaintiff's claims, the existence and merit of certain
  of Defendants' defenses, and other observations and impressions regarding issues that have arisen in this
  litigation.') (internal quotations omitted); Mondis Tech., Ltd. v. LG Elecs., Inc., Nos. 07-565, 08-478, 2011
  WL 1714304, at *3 (E.D. Tex. 4 May 2011) ('All of the documents were prepared . . . with the intention of
  coordinating potential investors to aid in future possible litigation. The Court holds that these documents
  are protected by the work product protection.').



                                                         6
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 7 of 9




  area of inquiry is “urgent” to necessitate an immediate status conference. After all, Defendant

  will have another opportunity to depose Ira.

  E.     Defendant’s request to re-image Plaintiff’s drives
         Before handing over the forensic images to Defendant, the Court ordered the parties’

  experts to meet and confer over the integrity of the images. They did, and Defendant’s experts

  found the method of collection acceptable. As recognized by Defendant, the errors AlixPartners

  have found may be (and in fact likely are) on the drives themselves.

         Plaintiffs discussed this issue with its forensic collection experts, who indicated the issue

  is the drives, not the images. Plaintiffs proposed solution to this issue, had Defendants actually met

  and conferred on this topic as the Court and local rules require, would be to have the experts talk

  to each other again to determine if AlixPartners really needs to re-image the drives. As the Court

  is aware, those drives contain extremely sensitive information on them, and Plaintiffs would be

  extremely uncomfortable in handing over the original drives to a third party. Consequently,

  Plaintiffs would like to explore other alternatives or compromises before deciding whether to raise

  this issue with the Court.

  F.     Conclusion

         Plaintiffs request the Court deny Defendant’s motion and allow Plaintiffs to continue their

  production in good faith. Plaintiff’s also ask that the Court order Defendant to actually meet and

  confer with Plaintiffs before seeking a status conference, and to award any other relief this Court

  deems appropriate.

   Dated: March 29, 2019.                               Respectfully submitted,

                                                        s/ Velvel (Devin) Freedman
                                                        Velvel (Devin) Freedman, Esq.
                                                        BOIES SCHILLER FLEXNER LLP
                                                        100 SE Second Street, Suite 2800
                                                        Miami, Florida 33131


                                                    7
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 8 of 9




                                           Telephone: (305) 539-8400
                                           Facsimile: (305) 539-1307
                                           vfreedman@bsfllp.com

                                           Kyle W. Roche, Esq.
                                           Admitted Pro Hac Vice
                                           BOIES SCHILLER FLEXNER LLP
                                           333 Main Street
                                           Armonk, NY10504
                                           Telephone: (914) 749-8200
                                           Facsimile: (914) 749-8300
                                           kroche@bsfllp.com

                                           Counsel to Plaintiffs Ira Kleiman as Personal
                                           Representative of the Estate of David Kleiman
                                           and W&K Info Defense Research, LLC.




                                       8
Case 9:18-cv-80176-BB Document 134 Entered on FLSD Docket 03/29/2019 Page 9 of 9




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 29, 2019, a true and correct copy of the foregoing
  was served on all counsel of record identified on the Service List below via CM/ECF:

   Andres Rivero, Esq.
   Jorge A. Mester, Esq.
   Alan H. Rolnick, Esq.
   Daniel Sox, Esq.
   RIVERO MESTRE LLP
   2525 Ponce de Leon Boulevard
   Suite 1000
   Coral Gables, FL 33134
   305-445-2500
   (305) 445-2505 (fax)
   arivero@riveromestre.com
   jmestre@riveromestre.com
   arolnick@riveromestre.com
   dsox@riveromestre.com
   receptionist@riveromestre.com

                                                     /s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman




                                                 9
